 1
 2
 3
 4
 5
 6
 7
 8                              UNITED STATES DISTRICT COURT
 9                                     DISTRICT OF NEVADA
10
11   DAIL M. JORDAN,                                           Case No.: 2:18-cv-01450-NJK
12          Plaintiff(s),                                                  Order
13   v.                                                               [Docket No. 49]
14   C.C.A.N. FINANCIAL, INC., et al.,
15          Defendant(s).
16         Pending before the Court is Plaintiff’s motion for leave to file an untimely response to
17 Defendants’ motion to enforce settlement. Docket No. 49; see also Docket No. 44 (motion to
18 enforce). To date, Plaintiff has not filed a proposed response to the motion to enforce settlement.1
19 The Court hereby DEFERS ruling on the motion for leave (Docket No. 49). In the meantime,
20 Plaintiff must file a proposed response to the motion to enforce settlement by December 16, 2019.
21 Any reply from Defendants must be filed by December 23, 2019.
22         IT IS SO ORDERED.
23         Dated: December 2, 2019
24                                                               ______________________________
                                                                 Nancy J. Koppe
25                                                               United States Magistrate Judge
26
27
          1
            Plaintiff instead sought 14 days in which to file the proposed response to the motion (i.e.,
28 until October 8, 2019). See Docket No. 49 at 2 (unnumbered footnote).

                                                     1
